DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 17/145,172 (“’172 reissue application” or “instant application”), having a filing date of 8 January 2021.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 10,454,832 (“’832 patent”) titled “BALANCING DATA REQUESTS OVER A NETWORK”, which issued on 22 October 2019 with claims 1-20 (“issued claims”).  The application resulting in the ‘832 patent was filed on 22 February 2017 and assigned U.S. patent application number 15/439,213 (“’213 application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘832 patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘832 patent claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 62/452,665 (“the provisional application”), filed 31 January 2017.

As a reissue application, the instant application is entitled to the priority date of the ’832 patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 22 February 2017, the filing date of the ‘213 application, and are entitled to a priority date of 31 January 2017, the date of the provisional application, to the extent that the claims are fully supported.
Priority will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the pre-AIA  ‘First to Invent’ provisions do not apply.  Instead, the AIA  First Inventor to File (“AIA -FITF”) provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds several instances where the claim term explicitly includes functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 


The following claim limitations (paraphrased) have been interpreted under 35 U.S.C. § 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:

one or more processors configured to:
select the first content item based on historical data (claim 30);
determine an indication of a user interaction with the information resource (claim 31);
determine that at least a portion of the first content item is displayed (claim 33);
determine an indication of user interaction with the information resource (claim 34);
determine that an indication of user interaction with the information resource corresponds to a bot (claim 36); and
maintain the first content item responsive to determining that the indication of user interaction with the information resource corresponds to the bot (claim 36).

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 30, 31, 33, 34, and 36 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. § 112, sixth paragraph, a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.  In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011), the court stated:
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. … By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’  Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming.  As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions.  Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor.).

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333.  In this instance, the structure corresponding to a 35 U.S.C. § 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  Aristocrat, 521 F.3d at 1333; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333.  Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. Aristocrat, 521 F.3d at 1338 (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 P 6.  It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’ WMS Gaming, 184 F.3d at 1349.”)  An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.  Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385 (Fed. Cir. 2011); In re Aoyama, 656 F.3d 1293, 1306 (Fed. Cir. 2011).

Regarding the limitation that the first content item is selected based on historical data (claim 30), a review of Applicant’s disclosure shows that support can be found through the use of historical magnitude values (col. 11, lines 19-33), the use of a historical average magnitude, historical median magnitude, historical low magnitude, or historical magnitude corresponding to a standard deviation (col. 11, lines 34-49).  This limitation will be interpreted as corresponding to these disclosures in Applicant’s specification.

Regarding the limitation of determining an indication of a user interaction with the information resource (claims 31, 34, and 36), a review of Applicant’s disclosure shows that support can be found through the disclosure that the detection of a click or selection of a content item can be a mouse-click, touch interaction, gesture, shake, audio interaction, or keyboard click (col. 7, lines 12-15).  This limitation will be interpreted as corresponding to these disclosures in Applicant’s specification.

Regarding the limitation of determining that at least a portion of the first content item is displayed (claim 33), support for this limitation has not been found in Applicant’s disclosure.  Therefore, claim 33 is subject to rejection under 35 U.S.C. §112(b) as failing to disclose sufficient structure to support a means-plus-function claim limitation.  See Section X below.

Regarding the limitation of the use of a bot with respect to detecting user interaction (claim 36), support for this limitation has not been found in Applicant’s disclosure.  Therefore, claim 36 is subject to rejection under 35 U.S.C. §112(b) as failing to disclose sufficient structure to support a means-plus-function claim limitation.  See Section X below.
  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §§ 2173 and 2181 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


V. Information Disclosure Statement
Applicant’s Information Disclosure Statement (IDS), filed 26 February 2021, has been received and entered into the record.  Since the IDS complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.
See attached form PTO-1449.

VI. Preliminary Amendment
Applicant filed a preliminary amendment to the claims on 8 January 2021.  The amendment has been entered in to the record.
New claims 21-40 were added.  Claims 1-40 are now pending in the application.

The amendment, however, is objected to, because it fails to comply with the provisions of 37 C.F.R. § 1.173(c), which requires an explanation of the support in the disclosure of the patent for the changes made to the claims.
The Office notes that in their submitted remarks, Applicants stated that “Support for the amendments to new claims can be found throughout the as-filed U.S. Patent 10,454,832.”  However, this statement falls short of the required ‘explanation of support’ required by § 1.173(c), particularly in light of the fact that there are limitations in the new claims that did not appear in the issued claims.

VII. Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175 and MPEP § 1414.
Specifically, Applicants are required to specify “at least one error” which is relied upon to support the reissue application.  Additionally, in a reissue application that seeks to enlarge the scope of the claims, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  See 37 CFR § 1.175(b).
As recited in MPEP § 1414.II, “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
“It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure."  Rather, the oath/declaration must specifically identify an error.  In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error.  See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987).  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”

The Office notes that the most common way to identify an error in a broadened reissue claim is to cite a specific claimed feature or limitation from an original claim which has been omitted from the reissue claim.

VIII. Rejections under 35 U.S.C. § 251
Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in Section VII of this Office action.  

IX. Recapture under 35 U.S.C. § 251
In In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1
With respect to step 1 (see MPEP § 1412.02.I.A), Applicants seek to broaden the reissue claims by at least deleting/omitting the following limitations which are present in issued independent claim 10 of the ‘832 patent, but not in new reissue claim 21 (paraphrased):
receiving a request for content for rendering in a content slot by electronic display hardware, said content slot having a default timer value
performing a content-selection process to identify a plurality of content items each having a magnitude based upon the relevancy of the respective content items, a first content item having a higher magnitude than a second content item
determining a timer value based upon a comparison of the magnitude of the first and second content items, the timer value greater than the default timer value
transmitting to the client device the first content item, the second content item, and the timer value to override the default timer value, the first and second content items provided to the client device prior to the expiration of the timer component
instructing the client device to render the first content item in the content slot and store the second content item in memory
instructing the client device to retrieve the second content item from memory.

Applicants further seek to broaden the reissue claims by at least deleting/omitting the following limitations which are present in issued independent claims 1, 8, and 9 of the ‘832 patent, but not in new reissue claims 29 and 37 (paraphrased):
A system or non-transitory computer-readable storage medium including instructions for a processor to:
receive a request for content for rendering in a content slot by electronic display hardware, said content slot having a default timer value
perform a content-selection process to identify a plurality of content items each having a magnitude based upon the relevancy of the respective content items, a first content item having a higher magnitude than a second content item
determine a timer value based upon a comparison of the magnitude of the first and second content items, the timer value greater than the default timer value
transmitting to the client device the first content item and the timer value to override the default timer value.

Furthermore, depending on which issued claim the new reissue claims 29 and 37 are intended to broaden, the following limitations have also been omitted:
receive a second request for content to replace the first content item rendered in a content slot by electronic display hardware, the second request transmitted in response to the expiration of the timer (claim 1)
perform a second content-selection process to identify a second plurality of content items each having a magnitude based upon the relevancy of the respective content items, a third content item having a higher magnitude than a fourth content item (claim 1)
determine a second timer value based upon a comparison of the magnitude of the third and fourth content items, the timer value different than the default timer value and the timer value (claim 1)
transmit to the client device the third content item and the second timer value to override the default timer value, the second timer value to cause the client device to replace the third content item upon expiration of the timer component. (claim 1)

transmit the first content item, the second content item, and the timer value, the first and second content items provided to the client device prior to the expiration of the timer component (claim 8)
instruct the client device to render the first content item and to store the second content item in memory (claim 8)
instruct the client device to retrieve the second content item from memory upon expiration of the timer component and replace the first content item rendered in the content slot with the second content item (claim 8).

receive a second request for content to replace the first content item rendered in a content slot by electronic display hardware, the second request transmitted in response to the expiration of the timer (claim 9)
perform a second content-selection process to identify a second plurality of content items each having a magnitude based upon the relevancy of the respective content items, a third content item having a higher magnitude than a fourth content item (claim 9)
determine a second timer value based upon a comparison of the magnitude of the third and fourth content items, the timer value different than the default timer value and the timer value (claim 9)
compare the second timer value with the default timer value to determine that the second timer value is less than the default timer value (claim 9)
determine not to override the default timer value. (claim 9)


Step 2
With respect to step 2 (see MPEP § 1412.02.I.B), there were several instances where Applicants surrendered subject matter during prosecution of the original application (which became the patent to be reissued).   The "original application" includes the patent family’s entire prosecution history.  MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010).

During prosecution of the ‘213 application, Applicants filed a response to a non-final rejection on 5 December 2018 (“NF Response”).  Therein, claim 7, which had been cited as including allowable subject matter, was rewritten in independent form in order to place it condition for allowance.
As noted in MPEP § 1412.02, “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant.”
The courts have found that amending claims in order to define over the art to gain allowance of the claims, even in the absence of supporting argument, constitutes a surrender of subject matter.  The above-cited amendment was made in order to gain allowance of the claims, and therefore constitutes surrendered subject matter.
Specifically, the limitations of original claim 7 were relied upon to make the claim allowable, thus constituting a surrender of this subject matter.  The surrendered subject matter is any claim that excludes the features of:
transmit the first content item and the second content item, the first and second content items provided to the client device prior to the expiration of the timer component
instruct the client device to render the first content item and to store the second content item in memory
instruct the client device to retrieve the second content item from memory upon expiration of the timer component and replace the first content item rendered in the content slot with the second content item upon expiration of the timer component.

In the same response, Applicants also amended independent claims 1 and 13, adding the limitation that the magnitudes of the content items are based on the relevancy of the respective content item [to the request for content].  Applicants also presented arguments that this new limitation distinguished over the prior art of record (NF Response, pages 10-12).
Since the new limitation was included for the purpose of overcoming the claim rejections, this limitation constitutes a surrender of subject matter.  Specifically, the surrendered subject matter is any claim that excludes the feature of:
a content item having a magnitude based on the relevancy of the respective content item

After a final rejection, Applicants filed a response on 8 May 2019 (“Final Response”).  Therein, independent claim 1 was amended to include the limitations of dependent claim 9, which had been cited as including allowable subject matter.
Specifically, the limitations of original claim 9 were relied upon to make the claim allowable, thus constituting a surrender of this subject matter.  The surrendered subject matter is any claim that excludes the features of:
receive a second request for content to replace the first content item rendered in a content slot by electronic display hardware, the second request transmitted in response to the expiration of the timer
perform a second content-selection process to identify a second plurality of content items each having a magnitude based upon the relevancy of the respective content items, a third content item having a higher magnitude than a fourth content item
determine a second timer value based upon a comparison of the magnitude of the third and fourth content items, the timer value different than the default timer value and the timer value
transmit to the client device the third content item and the second timer value to override the default timer value, the second timer value to cause the client device to replace the third content item upon expiration of the timer component.

In addition, claim 11, which had been cited as including allowable subject matter, was rewritten in independent form in order to place it condition for allowance.
Specifically, the limitations of original claim 11 were relied upon to make the claim allowable, thus constituting a surrender of this subject matter.  The surrendered subject matter is any claim that excludes the features of:
receive a second request for content to replace the first content item rendered in a content slot by electronic display hardware, the second request transmitted in response to the expiration of the timer
perform a second content-selection process to identify a second plurality of content items each having a magnitude based upon the relevancy of the respective content items, a third content item having a higher magnitude than a fourth content item
determine a second timer value based upon a comparison of the magnitude of the third and fourth content items, the timer value different than the default timer value and the timer value
compare the second timer value with the default timer value to determine that the second timer value is less than the default timer value
determine not to override the default timer value.

Finally, independent claim 13 was amended to include the limitations of dependent claim 18, which had been cited as including allowable subject matter.
Specifically, the limitations of original claim 18 were relied upon to make the claim allowable, thus constituting a surrender of this subject matter.  The surrendered subject matter is any claim that excludes the features of:
transmit the first content item and the second content item, the first and second content items provided to the client device prior to the expiration of the timer component
instruct the client device to render the first content item and to store the second content item in memory
instruct the client device to retrieve the second content item from memory upon expiration of the timer component and replace the first content item rendered in the content slot with the second content item upon expiration of the timer component.

Given the above-cited surrendered subject matter, and in consideration of the subject matter omitted from new independent claims 21, 29, and 37 (cited above in step 1 of the analysis), the Office concludes that the following broader aspects of reissue claims 21, 29, and 37 are related to the subject matter surrendered during original prosecution of the ‘213 application:

With respect to claim 21 (a broadened version of issued claim 10):
transmit the first content item and the second content item, the first and second content items provided to the client device prior to the expiration of the timer component
instruct the client device to render the first content item and to store the second content item in memory
instruct the client device to retrieve the second content item from memory upon expiration of the timer component and replace the first content item rendered in the content slot with the second content item upon expiration of the timer component.

With respect to claims 29 and 37, these claims include broader aspects that are related to subject matter surrendered during original prosecution of the ‘213 application.  The broader aspects depend upon which original claim the new claims are intended to broaden, however.
If intending to broaden issued claim 1, those broader aspects would include:
transmit to the client device a second content item in response to the expiration of the timer.

If intending to broaden issued claim 8, those broader aspects would include:
transmit the first content item and the second content item, the first and second content items provided to the client device prior to the expiration of the timer component
instruct the client device to render the first content item and to store the second content item in memory
instruct the client device to retrieve the second content item from memory upon expiration of the timer component and replace the first content item rendered in the content slot with the second content item.

If intending to broaden issued claim 9, there would be no broader aspects that are related to subject matter surrendered during original prosecution of the ‘213 application. 

Step 3
With respect to step 3 (see MPEP § 1412.02.I.C), the Office has reviewed and analyzed new independent claims 21, 29, and 37, and concluded that there has been no material narrowing of the new reissue claims in such a way that recapture has been avoided.  Therefore, in view of the surrendered subject matter that has been broadened in the reissue claims, these claims are subject to rejection under 35 U.S.C. § 251.

Claims 21-40 are therefore rejected under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

X. Rejections under 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 21, 29, and 37 (as well as numerous dependent claims) includes the term ‘viewport’.  However, Applicants’ disclosure fails to provide any support for the claimed ‘viewport’, nor does it include any disclosure that would reasonably convey to a POSITA that the inventors had possession of the claimed invention incorporating a ‘viewport’ at the time the application was filed.

Furthermore, dependent claims 28 and 36 include the term ‘bot’ with respect to determination of user interaction with a content item.  However, Applicants’ disclosure fails to provide any support for the claimed ‘bot’, nor does it include any disclosure that would reasonably convey to a POSITA that the inventors had possession of the claimed invention incorporating a ‘bot’ at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 9-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the second content item in memory”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 15, and 16 recite the limitation “the default value” in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25 and 33 recite the limitation “the timer” in the last line.  There is insufficient antecedent basis for this limitation in the claims.
Claims 25 and 33 also recite the limitation “the user interaction” in the second to last line.  There is insufficient antecedent basis for this limitation in the claims.


Claim 10 recites a step of transmitting the first content item.  However, this step is followed by a step of transmitting the first content item and the second content item.  Since the first content item has already been transmitted to the computing device, there is no apparent need to re-send the first content item.  This renders the claim indefinite.

Claim 14 recites a third request for content.  However, since the antecedent claims include no recitation of a second request for content, the inclusion of a ‘third request’ renders the claim indefinite.

Independent claims 21, 29, and 37 include the limitation of displaying content within a viewport of the client device.  However, there is no disclosure of what the claimed ‘viewport’ corresponds to.  Furthermore, the claims also include the limitation that the content is for display in a ‘first region’ of an information resource.  It is unclear what distinguishes displaying content items in the claimed ‘first region’ from displaying content items in the claimed ‘viewport’.  This renders the claims (and their respective dependent claims as well) indefinite.

Furthermore, dependent claims 27 and 35 recite the limitation that at least a portion of the third content item is ‘outside of the viewport’ of the client device.  For the reasons cited above, it is unclear what constitutes the claimed ‘viewport’, and therefore it is likewise unclear how a portion of a content item can be ‘outside of the viewport’.  This further renders the claims indefinite.

Claim limitations of determining that at least a portion of the first content item is displayed (claim 33) and the use of a bot with respect to detecting user interaction (claim 36), invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See discussion above in Section IV.  Therefore, the respective claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  
The omitted steps/elements are (with respect to independent claims 21, 29, and 37) the failure to include provision of the second content item to the information resource.  The claims recite the provision of a first content item to an information resource, and transmission of instructions to replace the first content item with a second content item.  However, there is no recitation of providing said second content item to the information resource.
Dependent claims 22-28, 30-36, and 38-40, inheriting the deficiency of their respective parent claims, and likewise rejected.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 7 and 15 recite the limitations of comparing the timer value with the default timer value, and based thereon determine to override the default timer value.
However, these limitations exist in their respective parent claims 1 and 10.
For example, independent claim 1 includes the limitations that the determined timer value is greater than the default timer value (constituting the claimed comparison), and that the timer value is then transmitted to override the default timer value.  Independent claims 10 recites analogous limitations.
Therefore, dependent claims 7 and 15 fail to further limit their respective parent claims as required by 35 U.S.C. § 112(d).

Claims 16-20 are dependent method claims.  However, none of these claims includes additional steps that would serve to further limit independent method claim 10.  These claims instead include limitations that further define the data processing system.  In order to further limit a method claim, a proper dependent claim must include additional steps.  (Contrast with dependent method claims 11-15, which each include additional steps to further limit the method of independent claim 10.)

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


XI. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 7,725,502 to Badros et al. (“Badros”).

Claim 8
Regarding claim 8, Badros teaches a system to balance data requests over a computer network as claimed, comprising:
a) a data processing system comprising a timer adjustment component (see System 100 including Server 2, comprising a Time-Multiplexing Module 32, Fig. 1; see also disclosure that the time-multiplexing module may determine the time duration for which each document may be displayed, col. 10, lines 45-58 et seq.) and a content selector component (see Document Selection Module 30, Fig. 1; see also disclosure that document selection module may select one or more documents related to one or more concepts, such as keywords entered into a search query or concepts associated with a particular requested document such as a website, col. 9, line 55 through col. 10, line 44 et seq.) executed by one or more processors (see disclosure of the system architecture, including a server including a central processor, col. 5, lines 22-32 et seq.), the data processing system configured to:
i) receive one or more data packets comprising a request for content (see disclosure that a request for a document related to a concept is received, col. 2, lines 9-13 et seq.) to be rendered in a content slot (see disclosure that advertisements can be displayed within an ad space [i.e., the claimed content slot] on a rendered webpage, col. 2, lines 52-63 et seq.) presented by electronic display hardware via a resource executed by a computing device, the content slot coded with a default timer value input into a timer component to replace the content rendered in the content slot upon expiration of the timer component (see disclosure that for traditional systems, advertisements are rotated such that each is displayed for an equal amount of time [i.e., the claimed default timer value], col. 1, lines 42-44 et seq.);
ii) execute, responsive to the request, a real-time content selection process to identify a plurality of content items based on the one or more data packets (see disclosure that the document selection module selects one or more documents related to one or more concepts, such as keywords entered into a search query, col. 9, lines 55-60 et seq.), a first content item of the plurality of content items having a first magnitude, and a second content item of the plurality of content items having a second magnitude, the first content item ranked higher than the second content item by the real-time content selection process (see disclosure that time-multiplexing criteria governs the display of the selected documents based upon the document’s relevance, and that for instance the document with the highest relevance is displayed for the longest duration, and the document with the least relevance is displayed for the smallest duration, col. 18, lines 43-58 et seq.);
iii) determine a timer value based on a comparison of the first magnitude with a second magnitude, the timer value greater than the default timer value (see disclosure that time-multiplexing criteria governs the display of the selected documents based upon the document’s relevance, and that for instance the document with the highest relevance is displayed for the longest duration, and the document with the least relevance is displayed for the smallest duration, col. 18, lines 43-58 et seq.);
iv) transmit, responsive to the request for content, the first content item, the second content item, and the timer value to override the default timer value, the timer value input into the timer component to cause the computing device to replace the first content item rendered in the content slot upon expiration of the timer component, the first content item and the second content item provided to the computing device prior to expiration of the timer component (see disclosure that the documents and time-multiplexing criteria are transmitted to the output device, col. 20, lines 7-35 et seq.);
v) instruct the computing device to render the first content item in the content slot and store the second content item in memory (see disclosure that code effective to implement the time-multiplexing criteria at the display device is generated and passed to the output device, col. 20, lines 21-35 et seq.); and
vi) instruct the computing device to retrieve the second content item from memory upon expiration of the timer component, and replace the first content item rendered in the content slot with the second content item upon expiration of the timer component (see disclosure that code effective to implement the time-multiplexing criteria at the display device is generated and passed to the output device, col. 20, lines 21-35 et seq.; see also disclosure that the instructions cause the output device to display the next ad after the first text ad has been displayed for the determined amount of time, such as five seconds, col. 36-47 et seq.).

Claim 10
Regarding claim 10, Badros teaches a method of balancing data requests over a computer network as claimed, comprising:
a) receiving, by a data processing system having at least one processor (see disclosure of the system architecture, including a server including a central processor, col. 5, lines 22-32 et seq.) one or more data packets comprising a request for content (see disclosure that a request for a document related to a concept is received, col. 2, lines 9-13 et seq.) for rendering in a content slot (see disclosure that advertisements can be displayed within an ad space [i.e., the claimed content slot] on a rendered webpage, col. 2, lines 52-63 et seq.) presented by electronic display hardware via a resource executed by a computing device, the content slot coded with a default timer value input into a timer component to replace the content rendered in the content slot upon expiration of the timer component (see disclosure that for traditional systems, advertisements are rotated such that each is displayed for an equal amount of time [i.e., the claimed default timer value], col. 1, lines 42-44 et seq.);
b) performing, by a content selector component of the data processing system (see Document Selection Module 30, Fig. 1; see also disclosure that document selection module may select one or more documents related to one or more concepts, such as keywords entered into a search query or concepts associated with a particular requested document such as a website, col. 9, line 55 through col. 10, line 44 et seq.), responsive to the request, a real-time content selection process to identify a plurality of content items based on the one or more data packets (see disclosure that the document selection module selects one or more documents related to one or more concepts, such as keywords entered into a search query, col. 9, lines 55-60 et seq.), a first content item of the plurality of content items having a first magnitude based on a relevancy of the first content item, and a second content item of the plurality of content items having a second magnitude based on a relevancy of the second content item, the first content item ranked higher than the second content item by the real-time content selection process (see disclosure that time-multiplexing criteria governs the display of the selected documents based upon the document’s relevance, and that for instance the document with the highest relevance is displayed for the longest duration, and the document with the least relevance is displayed for the smallest duration, col. 18, lines 43-58 et seq.);
c) determining, by a timer adjustment component of the data processing system (see System 100 including Server 2, comprising a Time-Multiplexing Module 32, Fig. 1; see also disclosure that the time-multiplexing module may determine the time duration for which each document may be displayed, col. 10, lines 45-58 et seq.), a timer value based on a comparison of the first magnitude based on the relevancy of the first content item with a second magnitude based on the relevancy of the second content item, the timer value greater than the default timer value (see disclosure that time-multiplexing criteria governs the display of the selected documents based upon the document’s relevance, and that for instance the document with the highest relevance is displayed for the longest duration, and the document with the least relevance is displayed for the smallest duration, col. 18, lines 43-58 et seq.);
d) transmitting, by the data processing system, the first content item and the timer value to the computing device to override the default timer value, the timer value input into the timer component to cause the computing device to replace the first content item rendered in the content slot upon expiration of the timer component (see disclosure that the documents and time-multiplexing criteria are transmitted to the output device, col. 20, lines 7-35 et seq.);
e) instructing, by the data processing system, the computing device to render the first content item in the content slot and store the second content item in memory (see disclosure that code effective to implement the time-multiplexing criteria at the display device is generated and passed to the output device, col. 20, lines 21-35 et seq.); and
f) instructing, by the data processing system, the computing device to retrieve the second content item from memory upon expiration of the timer component, and replace the first content item rendered in the content slot with the second content item upon expiration of the timer component (see disclosure that code effective to implement the time-multiplexing criteria at the display device is generated and passed to the output device, col. 20, lines 21-35 et seq.; see also disclosure that the instructions cause the output device to display the next ad after the first text ad has been displayed for the determined amount of time, such as five seconds, col. 36-47 et seq.).

Claim 14
Regarding claim 14, Badros additionally teaches a method of balancing data requests over a computer network comprising receiving by the data processing system a third request for content to replace the second content item in memory, the third request for content transmitted by the computing device responsive to the expiration of the timer component (see disclosure that after each of the ads have been displayed in a time-multiplexed fashion, the document selection module 30 may select additional ads for time-multiplexed display on the document, col. 10, lines 33-37 et seq.).

Claims 15 and 16
Regarding claims 15 and 16, Badros additionally teaches a method of balancing data requests over a computer network comprising comparing, by the data processing system, the timer value with the default timer value and overriding, by the data processing system, the default value with the timer value responsive to the comparison (see disclosure that that for traditional systems, advertisements are rotated such that each is displayed for an equal amount of time [i.e., the claimed default timer value], col. 1, lines 42-44 et seq.; see also disclosure that the time-multiplexing module may determine the time duration for which each document may be displayed, col. 10, lines 45-58 et seq.).


Claims 21, 22, 29, 30, 37, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0061001 to Jones et al. (“Jones”).


Claim 21
Regarding claim 21, Jones teaches a method as claimed, comprising:
a) providing, by one or more processors to a client device, a first content item (see disclosure that advertisement selection 214 indicates an advertisement that may be provided [e.g., by an ad server] to be displayed on the web page, ¶¶ [0063] and [0071] et seq.) for display in a first region of an information resource (see disclosure that a web page may have any number and location of advertisement spaces for displaying advertisements, ¶ [0062] et seq.);
b) determining, by the one or more processors, that the first content item has been displayed within a viewport of the client device for at least a predefined length of time (see disclosure of a clock module that generates refresh pulses at refresh times according to the synchronized refresh rate, ¶ [0065] et seq.; see also disclosure of the determination that a refresh time has occurred, ¶ [0066] et seq.);
c) determining, by the one or more processors, to replace the first content item with a second content item responsive to determining the first content item has been displayed within the viewport of the client device for at least the predetermined length of time (see disclosure of the selection of one or more advertisements to be displayed in the web page at the current refresh time, ¶ [0070] et seq.); and
d) transmitting, by the one or more processors to the client device, instructions to replace the first content item with the second content item for display in the first region of the information resource responsive to determining to replace the first content item with the second content item (see disclosure that a second advertisement is selected by advertisement selector 206 to be displayed in web page 900 at the second refresh time, ¶ [0072] et seq.).


Claim 29
Regarding claim 29, Jones teaches a system as claimed, comprising a memory (see main memory 1206, Fig. 12 et seq.) and one or more processors (see processor 1204, Fig. 12 et seq.) configured to:
a) provide, to a client device, a first content item (see disclosure that advertisement selection 214 indicates an advertisement that may be provided [e.g., by an ad server] to be displayed on the web page, ¶¶ [0063] and [0071] et seq.) for display in a first region of an information resource (see disclosure that a web page may have any number and location of advertisement spaces for displaying advertisements, ¶ [0062] et seq.);
b) determine that the first content item has been displayed within a viewport of the client device for at least a predefined length of time (see disclosure of a clock module that generates refresh pulses at refresh times according to the synchronized refresh rate, ¶ [0065] et seq.; see also disclosure of the determination that a refresh time has occurred, ¶ [0066] et seq.);
c) determine to replace the first content item with a second content item responsive to determining the first content item has been displayed within the viewport of the client device for at least the predetermined length of time (see disclosure of the selection of one or more advertisements to be displayed in the web page at the current refresh time, ¶ [0070] et seq.); and
d) transmit, to the client device, instructions to replace the first content item with the second content item for display in the first region of the information resource responsive to determining to replace the first content item with the second content item (see disclosure that a second advertisement is selected by advertisement selector 206 to be displayed in web page 900 at the second refresh time, ¶ [0072] et seq.).


Claim 37
Regarding claim 37, Jones teaches a non-transitory computer readable medium as claimed, comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising a method comprising: 
a) providing to a client device, a first content item (see disclosure that advertisement selection 214 indicates an advertisement that may be provided [e.g., by an ad server] to be displayed on the web page, ¶¶ [0063] and [0071] et seq.) for display in a first region of an information resource (see disclosure that a web page may have any number and location of advertisement spaces for displaying advertisements, ¶ [0062] et seq.);
b) determining that the first content item has been displayed within a viewport of the client device for at least a predefined length of time (see disclosure of a clock module that generates refresh pulses at refresh times according to the synchronized refresh rate, ¶ [0065] et seq.; see also disclosure of the determination that a refresh time has occurred, ¶ [0066] et seq.);
c) determining to replace the first content item with a second content item responsive to determining the first content item has been displayed within the viewport of the client device for at least the predetermined length of time (see disclosure of the selection of one or more advertisements to be displayed in the web page at the current refresh time, ¶ [0070] et seq.); and
d) transmitting instructions to replace the first content item with the second content item for display in the first region of the information resource responsive to determining to replace the first content item with the second content item (see disclosure that a second advertisement is selected by advertisement selector 206 to be displayed in web page 900 at the second refresh time, ¶ [0072] et seq.).


Claims 22, 30, and 38
Regarding claims 22, 30, and 38, Jones additionally teaches a method, system, and non-transitory computer readable medium as claimed, further comprising selecting, by the one or more processors, based on historical data of the client device, from a plurality of content items, the first content item to display in the first region of the information resource, and determining, by the one or more processors, based on the selected first content item, to display the first content item for at least the predetermined length of time (see disclosure that rate at which the advertisements on the web page are changed – the advertisement “refresh rate” – is synchronized with the determined revisitation pattern [i.e., the claimed historical data], ¶ [0007] et seq.).


XII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 23, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0061001 to Jones et al. (“Jones”) as applied to claims 21, 22, 29, 30, 37, and 38 above, and further in view of U.S. Patent Application Publication 2015/0332332 to Al Darmaki (“Al Darmaki”).

Claims 23, 31, and 39
Regarding claims 23, 31, and 39, Jones teaches a method, system, and non-transitory computer readable medium substantially as claimed.

Jones does not explicitly disclose a method, system, and non-transitory computer readable medium whereby user interaction is detected and used as a basis for initiating a timer for replacement of the first content item with the second content item, but does disclose instructions to replace the first content item with the second content item responsive to determining that the predetermined length of time has lapsed since the timer was initiated (see ¶ [0072] et seq.).

Al Darmaki, however, teaches a method, system, and non-transitory computer readable medium further comprising:
a) determining, by the one or more processors, an indication of a user interaction with the information resource while the first content item is displayed within the viewport of the client device (see disclosure that user interactions are detected by the system, ¶ [0021] et seq.); and
b) initiating, by the one or more processors, responsive to the determining the indication of the user interaction, a timer for at least the predetermined length of time (see disclosure that the display duration of an advertisement can be measured from when the user has taken some subsequent action after the advertisement has been displayed, ¶ [0021] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to initiate a timer to display an advertisement for a specific length of time after a user has interacted with said advertisement, since this would allow the user sufficient time to read and comprehend the information included in the advertisement, and to find additional information relevant to the subject of the advertisement if desired.


Claims 24, 25, 27, 32, 33, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0061001 to Jones et al. (“Jones”) as applied to claims 21, 22, 29, 30, 37, and 38 above, and further in view of U.S. Patent 7,725,502 to Badros et al. (“Badros”).

Claims 24, 32, and 40
Regarding claims 24, 32, and 40, Jones teaches a method, system, and non-transitory computer readable medium substantially as claimed.

Jones does not explicitly disclose a method, system, and non-transitory computer readable medium whereby a determination that the first content item is displayed within the viewport of the client device is used as a basis for initiating a timer for replacement of the first content item with the second content item, but does disclose instructions to replace the first content item with the second content item responsive to determining that the predetermined length of time has lapsed since the timer was initiated (see ¶ [0072] et seq.).

Badros, however, teaches a method, system, and non-transitory computer readable medium further comprising:
a) initiating, by the one or more processors, responsive to the determining that the first content item is displayed within the viewport of the client device, a timer for at least the predetermined length of time (see disclosure that an advertisement’s duration may be tolled according to viewable time instead of absolute time, such that the time during which the advertisement is not viewable by the user does not count against the duration of display of the advertisement, col. 11, lines 22-34 and col. 12, lines 33-57 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to initiate a timer to display an advertisement for a specific length of time in response to determining that the advertisement is actually viewable by the user, since this would allow the advertisement to receive its full “true” impression time, and any time where the advertisement is not visible to the user does not count against the display duration.

Claims 25 and 33
Regarding claims 25 and 33, Jones teaches a method and system substantially as claimed.

Jones does not explicitly disclose a method and system wherein determining that the first content item has been displayed within a viewport of the client device for at least a predetermined length of time comprises determining, by the one or more processors, that at least a portion of the first content item is displayed within the viewport of the client device and in response initiating a timer.

Badros, however, teaches a method and system further comprising:
a) determining, by the one or more processors, that at least a portion of the first content item is displayed within the viewport of the client device (see disclosure of impression module 38 that determines whether a document is actually visible to the user, col. 12, lines 34-46 et seq.); and
b) initiating, by the one or more processors, responsive to the indication of the user interaction and determining that at least a portion of the first content item is displayed within the viewport of the client device, a timer for at least the predetermined length of time (see disclosure that an advertisement’s duration may be tolled according to viewable time instead of absolute time, such that the time during which the advertisement is not viewable by the user does not count against the duration of display of the advertisement, col. 11, lines 22-34 and col. 12, lines 33-57 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to initiate a timer to display an advertisement for a specific length of time in response to determining that the advertisement is actually viewable by the user, since this would allow the advertisement to receive its full “true” impression time, and any time where the advertisement is not visible to the user does not count against the display duration.

Claims 27 and 35
Regarding claims 27 and 35, Jones teaches a method and system substantially as claimed.

Jones does not explicitly disclose a method and system comprising determining by the one or more processors to maintain a content item for display in the a region of the information resource based upon an indication of a user interaction with the content item or at least a portion of the content item is outside of the viewport of the client device, but does disclose providing, by the one or more processors to the client device, a third content item for display in a second region of the information resource (see disclosure that a web page may have any number and location of advertisement spaces for displaying advertisements, ¶ [0062] et seq.; see also Fig. 1 illustrating web page 106 including advertisement spaces 11-a, 110b, and 110c).

Badros, however, teaches a method and system further comprising determining, by the one or more processors, to maintain the third content item for display in the second region of the information resource based on an indication of a user interaction with the third content item or at least a portion of the third content item is outside of the viewport of the client device (see disclosure of impression module 38 that determines whether a document is actually visible to the user, col. 12, lines 34-46 et seq.; see also disclosure that an advertisement’s duration may be tolled according to viewable time instead of absolute time, such that the time during which the advertisement is not viewable by the user does not count against the duration of display of the advertisement, col. 11, lines 22-34 and col. 12, lines 47-57 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to continue to display an advertisement on a display in response to determining that the advertisement is not actually viewable by the user, since this would allow the advertisement to receive its full “true” impression time, and any time where the advertisement is not visible to the user does not count against the display duration.


Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0061001 to Jones et al. (“Jones”) as applied to claims 21, 22, 29, 30, 37, and 38 above, and further in view of U.S. Patent Application Publication 2015/0332332 to Al Darmaki (“Al Darmaki”) and U.S. Patent Application Publication 2007/0282877 to Fischer et al. (“Fischer”).

Claims 28 and 36
Regarding claims 28 and 36, Jones teaches a method and system substantially as claimed.

Jones does not explicitly disclose a method and system whereby user interaction is detected and in response maintaining the first content item for display in the first region of the information resource.

Al Darmaki, however, teaches a method and system further comprising:
a) determining, by the one or more processors, an indication of a user interaction with the information resource while the first content item is displayed within the viewport of the client device (see disclosure that user interactions are detected by the system, ¶ [0021] et seq.); and
b) maintaining, by the one or more processors, responsive to the determining the indication of the user interaction, the first content item for display in the first region of the information resource (see disclosure that the display duration of an advertisement can be measured from when the user has taken some subsequent action after the advertisement has been displayed, ¶ [0021] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to maintain the display of an advertisement for a specific length of time after a user has interacted with said advertisement, since this would allow the user sufficient time to read and comprehend the information included in the advertisement, and to find additional information relevant to the subject of the advertisement if desired.

Neither Jones nor Al Darmaki explicitly discloses a method and system whereby the indication of user interaction corresponds to a bot.

Fischer, however, teaches a method and system whereby the indication of user interaction corresponds to a bot (see disclosure of the use of a bot in monitoring user activity, ¶ [0046] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a bot to monitor user activity, since the bot is a relatively small and focused computer application that runs continuously in the background as other programs are being run, and so would have a minimal affect on the operation of other programs and require minimal use of computing resources while continuously monitoring user activity (see ¶ [0046 et seq.).

XIII. Allowable Subject Matter
Claims 1-7 would be allowable over the prior art of record if all currently presented grounds of objection and rejection were to be overcome.
Claims 9, 11-13, 17-20, 26, and 34 include allowable subject matter and would be allowable over the prior art of record if written in independent form and if all currently presented grounds of objection and rejection were to be overcome.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to independent claims 1 and 9, these claims include the limitations that the computing device transmits a second request for content responsive to expiration of the timer component, and executing a second real-time content selection process to identify a second plurality of content items.  The prior art of record fails to disclose or render obvious these limitations.
Dependent claims 2-7 likewise incorporate the above-cited allowable subject matter.

With respect to claims 11 and 20, these claims include the limitations of determining a baseline magnitude based on historical magnitude values and determining the timer value based on the first magnitude value and the historical magnitude value.  The prior art of record fails to disclose or render obvious these limitations.

With respect to claims 12 and 17, these claims include the limitation of determining the timer value based on a logarithm of a ratio of the second magnitude and the first magnitude.  The prior art of record fails to disclose or render obvious this limitation.

With respect to claims 13 and 18, these claims include the limitation of mapping a ratio of the second magnitude value and the first magnitude value to the timer value in a range of timer values.  The prior art of record fails to disclose or render obvious this limitation.

With respect to claim 19, this claim includes the limitation that the timer value is retrieved from a plurality of time values based on a monotonically increasing tuning function of a ratio of the second magnitude and the first magnitude.  The prior art of record fails to disclose or render obvious this limitation.

With respect to claims 26 and 34, these claims include the limitations of determining an indication of user interaction with the information resource while the first content item is displayed within the viewport of the client device, and responsive to this determination, transmitting instructions to replace the first content item with the second content item for display in the first region of the information resource.  The prior art of record fails to disclose or render obvious these limitations.

XIV. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '832 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '832 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '832 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
23 August 2022